Appeal by the defendant from a judgment of the County Court, Westchester County (Alessandro, J.), rendered November 29, 2005, convicting him of robbery in the first degree (three counts), robbery in the second degree (two counts), criminal possession of a weapon in the third degree, grand larceny in the fourth degree (two counts), and menacing in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which *872could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf People v Gonzalez, 47 NY2d 606 [1979]). Schmidt, J.P., Krausman, Goldstein, Covello and Angiolillo, JJ., concur.